*975The first cause of action, as alleged, is not an action which may be brought within ten years after its accrual, as provided in section 53 of the Civil Practice Act. The action is for actual fraud, in that respondents participated in a scheme wherein certain stock was sold to the Equity Corporation’s subsidiary for a grossly inflated price, the proceeds of which sale were paid through respondents’ corporations to the majority stockholder of the Equity Corporation, and in return for all of which respondents obtained the stock which gave them control. of the Equity Corporation. On this appeal we must deem the allegations of the complaint as statements of fact. On that basis the transaction was an actual fraud and nothing else, and the time for bringing an action thereon began to run from the date of the discovery of the fraud, as provided by section 48, subdivision 5, Civil Practice Act. Present ■ — Hagarty, Carswell, Taylor and Close, JJ.; Adel, J., not voting.